Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-12-00784-CR

                                         Edwin Lalo OCHOA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR2041B
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 6, 2013

DISMISSED

           On January 24, 2013, we notified the appellant that the trial court’s certification in this

appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contains a written waiver signed by the appellant

pursuant to which he entered a plea of nolo contendere. The trial court’s judgment also shows

that there was a plea bargain agreement, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. Therefore, the trial
                                                                                      04-12-00784-CR


court’s certification accurately reflects that this criminal case is a plea-bargain case. See TEX. R.

APP. P. 25.2(a)(2).

       In our January 24, 2013 order, we warned the appellant that “[this] appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be

dismissed pursuant to Rule 25.2(d) unless the appellant caused an amended trial court

certification to be filed by February 25, 2013 that showed the appellant has the right of appeal.

See id. R. 25.2(d), 37.1; see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006);

Daniels v. State, 110 S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). No response

was filed. Accordingly, we dismiss this appeal.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-